Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                July 18, 2018

The Court of Appeals hereby passes the following order:

A18A1860. ANTHONY EDEN v. THE STATE.

      Anthony Eden pled guilty to first-degree burglary and theft by taking, and the
trial court sentenced him on March 6, 2017. On March 1, 2018, Eden filed a motion
to modify his sentence, which the trial court denied on April 2, 2018. Eden filed his
notice of appeal of that denial on May 4, 2018. We lack jurisdiction.
      A notice of appeal must be filed within 30 days of entry of the order sought to
be appealed. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal
is an absolute requirement to confer jurisdiction on this Court. Rowland v. State, 264
Ga. 872, 872 (1) (452 SE2d 756) (1995). Because Eden filed his notice of appeal 32
days after entry of the trial court’s order, his appeal is untimely. Accordingly, this
appeal is hereby DISMISSED for lack of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         07/18/2018
                                               I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.

                                                                                         , Clerk.